;~                 Case 19-50680
     Connecticut Local Form Chapter 13 Plan
                                                      Doc 64          Filed 02/14/20


                                                       UNITED STATES BANKRUPTCY COURT
                                                                                           Entered 02/14/20 09:26:19                                      Page 1 of 19
                                                                                                                                                                                          01/04/2019




                                                           DISTRICT OF CONNEC;H<iUT



     Debtor 1* .__~--~ .___ _ _~               Gu, L ~o, L                                       c                 I       I
                                                                                                                           i
                First Name      Middle Name Last Name
               Social Security Number: XXX - XX - [3
                                  (Enter only last 4 digits)
                                                                                     ~[10                                                                CHAPTER 13 PLAN

     Debtor 2*
     Spouse, if filing
                             I                   II    .___ _ _~
                           First Name     Middle Name Last Name
                         Social Security Number: XXX - XX -
                                  (Enter only last 4 digits)
                                                                                  DD DD
     Case number
      (If known)
                                 I19-So6g>o I
     *For purposes of this Chapter 13 Plan, "Debtor" means "Debtors" where applicable.

      D .-------,Original Plan
      D\         IAmended Plan (Indicate 1st, 2nd, etc.)                                    ECF No. of prior plan
                                                                                                                                      L----------~
     ~ \3 ..ciJ_ /Modified Plan (Indicate 1st, 2nd, etc.)                                   ECF No. of prior plan                     .__    ________                                               ~




     Amended Plan: Only complete this section if this is an amended plan before confirmation.
     Sections of the Plan that have been amended (list):
                             Plan Section(s)                       Amendment(s) (Describe)

                             I   l. I /          :1_,          11
                                                                       C 0/2 (2 J: c -r.,;;; D    /J-n,,,ou~r                                                                                   I
                             I                                 I                                                                                                                                I
                             I                                 II                                                                                                                               I
     If your plan amendment affects all creditors of a certain class (secured, priority or unsecured non-priority)
     check each class of creditors affected. If the changes above affect only individual creditors, list each below.
                All Creditors (check all that apply):
                         D   secured
                         D   priority
                         ~- unsecured, non-priority
                D        The amendment affects individual creditors. List each below.
                         Creditor Name(s)                                   Proof of Claim Number              T ;.ne     ofGra1f6l'i:!~
                                                                        I                               I 2.   r,-.>; . , ,
                                                                                                                   .-,t f           7 )'• .1\"AF~"l
                                                                                                                                  j,') I
                                                                                                                                        ·•
                                                                                                                              ~ i .. ,~er__,.,
                                                                                                                : ,,..,_ ,·,·..J....,t,;.:1 .. .. -.
                                                                                                                                                            l"'\j~. 1 f

                                                                                                                                              ,\..r-,·ia~ ·,;:,•n
                                                                                                                                                            v    , ··,.
                                                                                                                                                                          ('."L !
                                                                                                                                                                        \.."] ..t '\
                                                                                                                                                                    •"'"-~          ..J


                         I                                                                                                                                                                  I
                         I

                                                                        I                               I      I       I
                                                                                                                               ·O      V        IJ I c!jj llll:L
                                                                                                                                                                                            I
                         I                                              I                               I I                    03-iL:f                                                      I
     Modific,d}>Jap},llW}complete this section if this is a modified plan after-confirmation.
     Sections of the Plan that have been modified (list):
            Case 19-50680        Doc 64      Filed 02/14/20         Entered 02/14/20 09:26:19   Page 2 of 19

               Plan Section(s)           Modification(s) (Describe)

               I                     I                                                                                I
               I                     I                                                                                I
               I                    I                                                                                 I
If your plan modification affects all creditors of a certain class (secured, priority or unsecured non-priority)
check each class of creditors affected. If the changes above affect only individual creditors, list each below.
        All Creditors (check all that apply):
            D secured
            D priority
            D unsecured, non-priority
        D The modification affects individual creditors. List each below.
               Creditor Name(s)                      Proof of Claim Number           Type of Claim

               I                                 I                                 II                                 I
               I                                 I                                 II                                 I
                                                 I
               I                                                                   II                                 I
I.                                                            NOTICES

           To Debtors:   Plans that do not comply with local rules and judicial rulings may not be confirmable.
                         All plans, amended plans and modified plans shall be served upon all creditors by the
                         Debtor and a certificate of service shall be filed with the Clerk.

                         "Collateral" as used in this Chapter 13 Plan means the property securing a claim.

                         If the Debtor intends to determine the secured status of a claim pursuant to 11 U.S.C. §
                         506, or if the Debtor intends to avoid the fixing of a lien that impairs the Debtor's
                         exemption pursuant to 11 U.S.C. § 522(f), then the Debtor must do two things: (1)
                         indicate the Debtor's intention in this Chapter 13 Plan in the space below; and (2) file a
                         separate motion pursuant to 11 U.S.C. § 506 or 11 U.S.C. § 522(f) following the
                         Contested Matter Procedure or local rules adopted after December 1, 2017. If a separate
                         motion is not filed then the Debtor will not be entitled to relief pursuant to 11 U.S.C. §
                         506 or 11 U.S.C. § 522(f).

                         The Debtor must check the appropriate box (Included or Not Included) in the chart
                         below. If an item is checked as "Not Included," or if both boxes are checked, the
                         provision will be ineffective if later set out in this Chapter 13 Plan.

     The valuation of a secured claim pursuant to 11 U.S.C. § 506, set out in
     Section 3 .2, which may result in a partial payment or no payment at all to
     the secured creditor.
     Avoidance of a judicial lien or nonpossessory, nonpurchase-money security
     interest pursuant to 11 U.S.C. § 522(f), set out in Section 3.3.
     Assumption or rejection of executory contracts or unexpired leases pursuant      D
     to 11 U .S.C. § 365, set out in Section VI.



                                                           Page 2 of 17
        Case 19-50680       Doc 64       Filed 02/14/20      Entered 02/14/20 09:26:19          Page 3 of 19

       To Creditors: Your rights may be affected by this Chapter 13 Plan. You must file a timely proof of
                     claim in order to be paid. See Fed.R.Bankr.P. 3002. Your claim may be modified or
                     eliminated. You should read this Chapter 13 Plan carefully and discuss it with your
                     attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
                     wish to consult one.

                      If you oppose the Chapter 13 Plan's treatment of your claim or any provision of this
                      Chapter 13 Plan, you or your attorney must file an objection to confirmation no later
                      than 7 days before the date set for confirmation of the Chapter 13 Plan, unless
                      otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this
                      Chapter 13 Plan without further notice if no objection to confirmation is filed. See
                      Fed.R.Bankr.P. 3015.

                      This Chapter 13 Plan does not allow claims. The fact that your claim is classified in this
                      Chapter 13 Plan does not mean that you will receive payment.

       To All         The Chapter 13 Plan contains no non-standard provisions other than those set out in
       Parties:       Section VII. The Debtor must check one box in the chart below indicating whether any
                      non-standard provision is Included or Not Included in Section VII of this Chapter 13
                      Plan.

                                                                                                            Not
 Non-standard provisions, set out in Section VII.                                    •    Included   "&it   Included

II.                                 PLAN PAYMENTS AND LENGTH OF PLAN

       The Debtor shall submit all or such portion of future earnings or other future income of the Debtor to
       the supervision and control of the Chapter 13 Standing Trustee as is necessary for the execution of this
       Chapter 13 Plan as required by 11 U.S.C. § 1322(a)(l). Payments by the Debtor will be made as set
       forth in this Section II.
       2.1 Payments to Chapter 13 Standing Trustee.
           The Debtor will make payments to the Chapter 13 Standing Trustee as follows:

            ~     /00      I perl    2    W t"E'l<::S      I for I         /6       I months.

            ~              I perl                          I for I                  I months.

            ~     /00      I per\ 7- tuJEl§'k              I for I 26               \ months.
           If fewer than 60 months of payments are specified, additional monthly payments may be made to
           the extent necessary to make the payments to creditors specified in this Chapter 13 Plan.




                                                                   c1 :3   'v1 ti i 93J ozez

                                                                      037L:l

                                                    Page 3 of 17
Case 19-50680 Doc 64          Filed 02/14/20          Entered 02/14/20 09:26:19                                    Page 4 of 19
  Check all that apply.
   D   The Debtor will make payments pursuant to a payroll deduction order.
   Fill in employer information for payroll deduction:
   Employer Name:

   Employer Address:




   Employee Identification No:
                                 (Note: Redact SSN so only last 4 digits appear)

   D The Debtor will make payments directly to the Chapter 13 Standing Trustee at the following
        address (include case number on payment):
               Roberta Napolitano, Chapter 13 Standing Trustee
               PO Box 610
               Memphis, TN 38101-0610
2.3 Income Tax Refunds.
  Check one.
  °RThe Debtor will retain any income tax refunds received during the plan term. Note the Chapter
     13 Standing Trustee may reduce the Debtor's deduction for payment of taxes in calculating
     disposable income if this option is selected.
   D The Debtor will supply the Chapter 13 Standing Trustee with a copy of each income tax return
     filed during the plan term within 14 days after filing the return and will tum over to the
     Chapter 13 Standing Trustee all income tax refunds received during the Chapter 13 Plan term.
   D The Debtor will treat income tax refunds as follows:



2.4 Additional Payments.
   Check one.
   fiiNone. If "None" is checked, the rest of this subpart need not be completed or reproduced
   tJ The Debtor will make additional payment(s) to the Chapter 13 Standing Trustee from other
      sources, as specified below. Describe the source, estimated amount, and date of each anticipated
      payment.

                Source: I             I ESt     I                                               I Date: I
                        '-·_ _ _ _ _ _ Amount$:                                                                        ===========~
                           l____l                                                                                  I ;~========~
                                                             c__ _ _ _ __ _ J _                                     ::=·




                Source ·                      Est.    .                  __1n~~!""~trnoc::h~•20~.
                                                                                       :-.,n-......
                                                                            ,,.,_._J_.~" 1           ~· .:.:;.;:;
                                                                                          ..... .,., :t   ·~:"""'1,..,.
                                              Amount$ .          J\1r,--1 ,,,1 rr ... ,.•·-"'1 '"'.,.., ,,__.:..,··"'
                                          .                  ~---a_.v_-__ ,.\"'_--_~_•._c,_. ·,. - ::, ! I .,,.:;:::-•::·~E,


                Source: l _ _ ___,I ESt     £ r =8 'if                                            'r1¼1l ozj:z
                        _           Amount$:~--~~~-..                                                               '---_ _ _ _ _____,
                                                                                U:J ii::J
                                              Page 4 of 17
         Case 19-50680         Doc 64    Filed 02/14/20        Entered 02/14/20 09:26:19                                   Page 5 of 19
        2.5 Estimated Total Payments.
           The estimated total payments to be made by the Debtor under this Chapter 13 Plan to the Chapter
           13 Standing Trustee is:
              $       ?
                      dl)O
                   •   I




        2.6 Order of Payments to Creditors by the Chapter 13 Standing Trustee
           Payments by the Chapter 13 Standing Trustee to classes of claims shall be made in the following
           order:


           The Chapter 13 Standing Trustee shall make payments from the funds received from the Debtor
           pursuant to this Chapter 13 Plan until satisfaction of all costs of administration, all claims entitled
           to priority under 11 U.S.C. § 507, the present value of all allowed secured claims, and payments to
           unsecured creditors as provided in this Chapter 13 Plan.

111.                                    TREATMENT OF SECl 1RED CLAIMS

       3.1 Secured Claims That Will Not Be Modified.
           Secured claims that will not be subject to a valuation motion pursuant to 11 U.S.C. § 506, or to
           avoidance pursuant to 11 U.S.C. § 522(f), shall be described in this section. Check all that apply.
           D None. If "None" is checked, the rest ofthis subpart need not be completed or reproduced
           ~There are secured claims treated in this Chapter 13 Plan that are not going to be modified.
           D      Arrears payments (Cure) will be disbursed by the Chapter 13 Standing Trustee and regular
                  payments (Maintain) will be disbursed by the Debtor, as specified below.


       1. Creditor:                              ON£                 AuTO
       Last 4 Digits of                      Check one of the following:
       Account No.:
                                                 ~rrearage on Petition Date:                             et=. 2_ 0.                   tl ....


                                                 D   Balance on Arrearage Date:                          IK Z          O
                                                                                                                           I
                                                                                                                                  S-0 8. --4- ~

                                             Interest Rate on Balance:                                                           /    Cj'. ¼,
                                             Regular Payment (Maintain) by Debtor:*J5'9o.                                             6 J'      j   1month

       D Real Property
          • Principal Residence                                          Check below regarding real property taxes and
          • Other (describe)                                             insurance:

                                                                               •
                                                                         D MortgaP.\B~l~~t;I,~1;,;scrow
                                                                             n_;::t·'- ..,_,....,._.r1:, .. .._Iv ..... ,- ~•..v,,,... ..
                                                                                    L'l)R~~~@J~:t~x:~~:i
                                                                                                                        ;..._-,\..i

                                                                                                                  s·n •y~J;'.)
                                                                                                                                          for:

           Address of Collateral:                                              0 HereQW{!rrs IQ.s~wce 11
          I   oo    ~OWL.AM'-> rzp rA1}Z/i1:c.o                      I   •    Debtor pa~s direnl~ f
                                                                               D
                                                                                                    Ohl          o?:
                                   c-r. o6i?Z4                                      Real estff~~ 1 !
                                                                               D    Home~ 1JsL~ce
       ~ Personal Property N ehicle

                                                      Page 5 of 17
 Case 19-50680        Doc 64     Filed 02/14/20        Entered 02/14/20 09:26:19                         Page 6 of 19

   Description of Collateral (include first digit and last four digits of             [1] - 0       ~     [1l [1]
   VIN# for any vehicle):

       I   'Z,0/0      Gmc              Cf 1/ koµ-             X'--                                                        I
   *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
2. Creditor:   I                                                                                                               I
Last 4 Digits of
Account No.:       ••••              Check one of the following:
                                          D   Arrearage on Petition Date:                I                                 I
                                          D   Balance on Arrearage Date:                 I                                 I
                                      Interest Rate on Balance:                                      I                           I
                                      Regular Payment (Maintain) by Debtor:*\
                                                                                                                    I /month
D Real Property
   • Principal Residence                                       Check below regarding real property taxes and
   • Other (describe)                                          msurance:
                                                             I D Mortgage payments include escrow for:
       I                                                          D Real estate taxes
    Address of Collateral:                                        D Homeowners Insurance
   I                                                         \ D Debtor pays directly for:
                                                                 D Real estate taxes
                                                                 D Homeowners Insurance
D Personal Property/Vehicle
   Description of Collateral (include first digit and last four digits of
   VIN# for any vehicle):                                                             •-••••
       I                                                                                                                   I
   *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
3. Creditor:   I                                                                                                                 I
Last 4 Digits of
Account No.:       ••••              Check one of the following:
                                          D   Arrearage on Petition Date:
                                                                                         I                                 I
                                          D   Balance on Arrearage Date:
                                                                                         I                                 I
                                      Interest Rate on Balance:                                      I                           I
                                      Regular Payment (Maintain) b"ii            ~~1}.18
                                                                           ...1;..iD3~4NOJ ;:I t "",l1'1! (''.'j
                                                                      _ltlnOJ )..JlC:!C>:itfJ ~3·n i);~'-}:ilJ
                                                                                                                    I   /month

D Real Property
   • Principal Residence                                      Check be~~:®g'Qtdihg r@ijljp~ffllerty taxes and
   • Other (describe)                                         msurance:
                                                             I D Mortgag~      ~tsf1c~e escrow for:
       I                                                          D Real estate taxes
                                                                  D Homeowners Insurance

                                               Page 6 ofl7
 Case 19-50680        Doc 64     Filed 02/14/20         Entered 02/14/20 09:26:19         Page 7 of 19

   Address
   ~  - - of
           - Collateral:
             -------------~
                                                              D Debtor pays directly for:
                                                                D Real estate taxes
                                                                D Homeowners Insurance

D Personal PropertyNehicle
   Description of Collateral (include first digit and last four digits of     D -D D D D
   VIN# for any vehicle):


   *Note: Amounts set forth in this section are estimates subject to reasonable adjustment.
   Unless otherwise ordered by the Court, the amounts listed on a proof of claim filed before the filing
   deadline under Fed.R.Bankr.P. 3002(c) control over any contrary amounts listed above as to the
   current installment payment and arrearage. In the absence of a contrary, timely filed proof of claim,
   the amounts stated above are controlling. If relief from the automatic stay is ordered as to any item
   of Collateral listed in this Section, then, unless otherwise ordered by the Court, all payments under
   this paragraph by the Chapter 13 Standing Trustee as to that Collateral will cease, and all secured
   claims based on that Collateral will no longer be treated by this Chapter 13 Plan.
    The Debtor shall pay current real property taxes, personal property taxes, and insurance for property
    (Collateral) to be retained prior to and after confirmation of any Chapter 13 Plan.
3.2. Secured Claims Subject to Valuation Motion.
   ISZI' None. If "None" is checked, the rest of this subpart need not be completed or reproduced.
   fJ  The Debtor intends to seek an order of the Bankruptcy Court valuing a claim pursuant to 11
       u.s.c. § 506.
   Secured Claims that are Subject to a Separate Motion or Adversary Proceeding Based on
   Valuation.
   Valuations under 11 U.S.C. § 506 may be sought to determine how a secured creditor's claim will
   be treated in a chapter 13 plan. This Chapter 13 Plan does not value claims. To value a claim
   pursuant 11 U.S.C. § 506, the Debtor must file and serve a separate motion pursuant to
   Fed.R.Bankr.P. 3012, 7004 and 9014(b). Any other form ofrelief sought by a debtor, including a
   determination of the extent, validity, and/or priority of a secured creditor's lien, must be determined
   in an adversary proceeding pursuant to Fed.R.Bankr.P. 7001.
   The information provided below is for information purposes only, and the Debtor's valuation stated
   herein is subject to change, without the need to modify this Chapter 13 Plan, based on the
   resolution of any motion or adversary proceeding on valuation. The amount of the creditor's claim
   in excess of the valuation determined by the Court for the Collateral shall be treated with other
   general unsecured claims and paid pro rata provided that the creditor timely files a proof of claim.
   The Debtor intends to file a motion requesting that the Court determine the value of the secured
   claims listed below. For each non-governmental secured claim HS~~w, the Debtor states that
   the value of the secured claim should be as set out below.1nooi~~!:_i~\~~~vernmental
   units, unless otherwise ordered by the Court, the valuel<¥f;fi~~~tf-6fa1m'1isted1n a proof of claim
   controls over any contrary amount listed below. For eacir-ljs~~ai1't,lt1!rJJatI@:iofthe secured
   claim as determined by the Court will be paid in full witff mterest at the rate stated below, upon an
   order of the Court on the Debtor's Motion.                     ,!"""l) --e
                                                                        · •::1
                                                                              i j7 ,.:1
   The portion of any allowed claim that exceeds the amount of~ secured claim will be treated as an
   unsecured claim under Section V of this Chapter 13 Plan. If the amount of a creditor's secured


                                               Page 7 of 17
        Case 19-50680 Doc 64 Filed 02/14/20 Entered 02/14/20 09:26:19 Page 8 of 19
         claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
         as an unsecured claim under Section V of this Chapter 13 Plan. Unless otherwise ordered by the
         Court, the amount of the creditor's total claim listed on the proof of claim controls over any
         contrary amounts listed in this paragraph.
          The holder of any claim listed below will retain the lien on the Collateral of the Debtor or the
          estate(s) until the earlier of:
           (a) payment of the underlying debt determined under nonbankruptcy law, or
           (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate.

           1. Real Property: ~NONE

1. Creditor:                               Creditor's Total Claim Amount:                 Proposed Secured Claim
                                                                                 I               Amount
I                                     11
                                                                                      Total Secured Claim to be treated
Last 4 Digits of
Account No.:
Real Property
                     ••••                  Value of Collateral:

                                           I                                     11
                                                                                      in this Cha2ter 13 Plan:

                                                                                                                              I
• Principal Residence                      Secured Portion of Creditor's              If claim is for taxes, list principal
• Other (describe)                         Lien:                                      amount of tax:

                                      II                                         II                                           I
    I
                                           Unsecured Portion of Creditor's
Address of Collateral:

I
                                       1   t•im*:                                I
                                           Interest Rate:   I         I
                                           Check below regarding real
                                           property taxes and insurance:
                                           D Mortgage payments include
                                               escrow for:
                                                D Real estate taxes
                                               D   Homeowners Insurance
                                           D  Debtor pays directly for:
                                               D Real estate taxes
                                               D Homeowners Insurance
                                           *Unsecured portion will be treated
                                           in Section IV or V, as appropriate.
2. Creditor:                               Creditor's Total Claim Amount:                  Proposed Secured Claim

I                                     11
                                                                              l(J ~~-$1~~r?.4;@a~ to be treated
                                                                                        l}jO.c,3 c-.n,
                                                                                                 .J ...... 23
                                                                                                            • --
                                                                                                                 Amount

Last 4 Digits of
Account No.:
Real Property
                      ••••                 Value of Collateral:

                                           I
                                                                           lclOO~
                                                                                      m th1s
                                                                            £11 ~ v' h l
                                                                                               Chapter fj "i>lan:
                                                                                                  Pl.:f 07117
                                                                                                  , _ ._J,,,,,,L.;,..
                                                                                                              >



                                                                                                                              I
• Principal Residence                      Secured Portion of Creditor's             ~l'Mlrl...ti; fQr}axes, list principal
• Other (describe)                         Lien:                                         d;\t ck't~
                                           I                                     II                                           I

                                                       Page 8 of 17
        Case 19-50680    Doc 64   Filed 02/14/20            Entered 02/14/20 09:26:19                  Page 9 of 19

    I                             I
                            Unsecured Portion of Creditor's
    ~ - - - - - - - - - - ~ claim*:
(ddress of Collateral:
                                  1
                                      1~----::::::::=--~I
~ - - - - - - - - - - - - ' Interest Rate:              I                I
                                      Check below regarding real
                                      property taxes and insurance:
                                      D Mortgage payments include
                                         escrow for:
                                          D Real estate taxes
                                           D Homeowners Insurance
                                      D Debtor pays directly for:
                                        D Real estate taxes
                                        D Homeowners Insurance
                                      *Unsecured portion will be treated
                                      in Section IV or V, as appropriate.


3. Creditor:                                                    Proposed Secured Claim
                                      Creditor's Total Claim Amount:
I                      11                               I                Amount
~ - - - - - - - - - - ~ ~ - - - - - - - - - - - ~ Total Secured Claim to be treated
Last 4 Digits of    DDDD  Value of Collateral:             in this Chapter 13 Plan:
Account No.:             I                              11                                       I
Real Property                                             .                                      .
• Principal Residence     Secured Portion of Creditor's    If claim is for taxes, list principal
• Other (describe)        Lien:                            amount of tax:
    I
    ~----------~
                                  11~____11~---I
Address of Collateral:                Unsecured Portion of Creditor's

l~_ _ _ _l(aim*:                                        ~~                        I
                                      Interest Rate:    I                I
                                      Check below regarding real
                                      property taxes and insurance:
                                      D Mortgage payments include
                                         escrow for:
                                          D Real estate taxes
                                          D Homeowners Insurance
                                                                                      H:!Oc3~!J1::9
                                      D Debtor pays directly for:            lnJl1~3NN0'.) .:!O l8;l?lS)iJ
                                          D Real estate taxes             l ~nc::i A:Jldi'"ib}:f~V8 ·s~n •1t::,.~:r,::,

                                          D Homeowners Insurance
                                      *Unsecured portion will be treated
                                      in Section IV or V, as appropriate.
          2. Vehicles:   •   NONE



                                                     Page9ofl7
    Case 19-50680     Doc 64     Filed 02/14/20             Entered 02/14/20 09:26:19                                     Page 10 of 19

1. Creditor:                             Value of Collateral:                                                            Payment

                                 I   I                                      I Total Secured Claim to be treated
                                                                                 in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••                  Value of Creditor's Lien:
                                                                            I
                                                                                I                                                              I
Check one below:                                                                If claim is for taxes, list principal
D Claim incurred 910 days or         Interest Rate: /                           amount of tax:
  more pre-petition
                                                                     I
                                     Description of Collateral (include
D Claim incurred less than 910                                                                                                                 I
                                     first digit and last four digits of
  days pre-petition
                                     VIN# for any vehicle):

                                                 •-••••
                                     I                                     I
2. Creditor:                             Value of Collateral:                                                            Payment
                                                                                 Total Secured Claim to be treated
I                                                                                in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              I
                                         Value of Creditor's Lien:
                                                                                I                                                              I
Check one below:                                                                If claim is for taxes, list principal
D Claim incurred 910 days or         Interest Rate:     I                       amount of tax:
  more pre-petition
                                                                     I
                                     Description of Collateral (include
D Claim incurred less than 910                                                  I                                                              I
                                     first digit and last four digits of
  days pre-petition                  VIN# for any vehicle):

                                                 •-••••
                                     I                                     I
3. Creditor:                             Value of Collateral:                                                            Payment
                                                                                 Total Secured Claim to be treated
I                                11
                                                                                 in this Cha2ter 13 Plan:
Last 4 Digits of
Account No.:       ••••              I
                                         Value of Creditor's Lien:
                                                                                I                                                              I
Check one below:                                                                If claim is for taxes, list principal
D Claim incurred 910 days or         Interest Rate:     I                       amount of tax:
  more pre-petition
                                                                     I
                                     Description of Collateral (include
D Claim incurred less than 910                                                  I
                                     first digit and last four digits of
  days pre-petition
                                     VIN# for any vehicle):

                                                 •-••••                    l f1:'.>U.:.EJNNC<)
                                                                                            lHOd3SQ!'!:'.Q
                                     I                                          --:       "-'
                                                                                                   :.i'J l:}illi,SiO
                                                                                                    1 .,.,.,:\:f.."-,:~   •-~.·n ',1\J-,ir'\
                                                                         -- -         ,         -      >   ~~   ~    -     -




      3. Personal Property:      ~ONE
                                                                           £ I :8 \-/ h t 811 OZOZ




                                                    Page 10 of 17
    Case 19-50680       Doc 64     Filed 02/14/20                Entered 02/14/20 09:26:19           Page 11 of 19

1. Creditor:                             Value of Collateral:                                       Payment
                                                                                    Total Secured Claim to be treated
I                                   11                                          I
                                                                                    in this ChaQter 13 Plan:
Last 4 Digits of
Account No.:       ••••                 I
                                         Value of Creditor's Lien:
                                                                                II                                          I
Check one below:                                                                    If claim is for taxes, list principal
D Claim incurred one (1) year            Interest Rate:      I            I         amount of tax:
                                                                                    I
  or more pre-petition.                 Description of Collateral:
                                                                                    I                                       I
D Claim incurred less than one
  (1) year post-petition.               I                                       I
2. Creditor:                             Value of Collateral:                                       Payment

I                                   11                                          I Total Secured Claim to be treated
                                                                                        in this ChaQter 13 Plan:
Last 4 Digits of
Account No.:       ••••                 I
                                         Value of Creditor's Lien:
                                                                                II                                          I
Check one below:                                                                    If claim is for taxes, list principal
D Claim incurred one (1) year            Interest Rate:      I            I         amount of tax:
  or more pre-petition.                 Description of Collateral:
                                                                                    I                                       I
D Claim incurred less than one
  (1) year post-petition.               I                                       I
3. Creditor:                             Value of Collateral:                                       Payment

I                                   I   I
                                                                                I Total Secured Claim to be treated
                                                                                        in this ChaQter 13 Plan:
Last 4 Digits of
Account No.:       ••••                 I
                                         Value of Creditor's Lien:
                                                                                II                                          I
Check one below:                                                                    If claim is for taxes, list principal
D Claim incurred one (1) year               Interest Rate:   I            I         amount of tax:
  or more pre-petition.                 Description of Collateral:
                                                                                    I                                       I
D Claim incurred less than one
  (1) year post-petition.               I                                       I
    3.3 Secured Claims Subject To Avoidance (11 U.S.C. § 522(0).
       $:None.If "None" is checked, the rest of this subpart need not be completed or reproduced.
       D The Debtor is seeking to avoid the fixing of judicial liens pursuant to 11 U.S.C. § 522(f).
          Judicial liens or nonpossessory, nonpurchase money security interests securing the claims may
          be avoided to the extent that they impair the exemptions under 11 U.S.C. § 522(f) as listed
          below. A separate motion must be filed and served pursuant to Fed.R.Bankr.P. 7004 and
          applicable local rules.
       To avoid liens pursuant to 11 U.S.C. § 522(f), the Debtor must file and serve a separate motion on
       the affected creditor(s) pursuant to Fed.R.Bankr.P. 3012, 7004 and 9014(b). The Debtor may at a
       later date seek to avoid a judicial lien held by a creditor not listed below. The details below are
       provided for informational purposes only, and are subject to change, without the need to modify this
       Chapter 13 Plan, based on the resolution of the Debtor's motion to avoid lien. The amount of the
       creditor's avoided lien, if any, shall be treated with other general unsecured claims and paid pro rata
       provided that the creditor timely files a proof of claim. The amount of the judicial lien or security
       interest that is avoided will be treated as an unsecured claim in Section IV or V as applicable, to the
       extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be


                                                        Page II ofl7
    Case 19-50680 Doc 64 Filed 02/14/20 Entered 02/14/20 09:26:19 Page 12 of 19
     paid in full as a secured claim under this Chapter 13 Plan. See, 11 U.S.C. § 522(£) and                        \
     Fed.R.Bankr.P. 4003(d). The Debtor discloses the intention to avoid liens held by the following
      creditors.
                                                                                                                    \
                                                                                                                    t
                                                                                                                    !
                                                                                                                    i
1. Creditor:
                                                    I    Collateral:                                                f
I
Last 4 Digits of Account No.:    DD DD                   Basis for
                                                         exemption:
Total Amount of
                                                         Amount of exemption that
Creditor's Claim:       I                            I   could be claimed:               I
                                                                                         I
                                                         Amount of Claim to be treated                      •




                                                         as unsecured claim:                                    I
2. Creditor:
                                                    I Collateral:
I
Last 4 Digits of Account No.:    DD DD                   Basis for
                                                         exemption:
Total Amount of
                                                         Amount of exemption that
Creditor's Claim:       I                            I
                                                         could be claimed:               I                  I

                                                         Amount of Claim to be treated
                                                         as unsecured claim:           I                        I
3. Creditor:
                                                     I Collateral:
I
Last 4 Digits of Account No.:    DD DD                   Basis for
                                                         exemption:
Total Amount of
                                                         Amount of exemption that
Creditor's Claim:       I                            I   could be claimed:               I                  I

                                                         Amount of Claim to be treated
                                                         as unsecured claim:           I                        I

3.4 Surrender of Collateral.
      ~None. If "None " is checked, the rest of this subpart need not be completed or reproduced.
      D The Debtor elects to surrender to each creditor listed below the Collateral identified.
       D   Upon the entry of an order confirming this Chapter 13 Plan, pursuant to 11 U.S.C. § 1327(b)
           and Fed.R.Bankr.P. 3015(g)(2), the Debtor requests that the stay of an act against property of
           the estate provided in 11 U.S.C. §§ 362(a) and 1301(a) be terminated as to the Collateral
           surrendered to each creditor listed below pursuant to this Chapter 13 Plan.

           Name of Creditor          Last 4 Digits of Account Description of Collateral (Address, Vehicle,

        I.---~
                                     No.
                                         • • • • ~-----~      etc.)




                                                Page 12 of 17
       Case 19-50680        Doc 64     Filed 02/14/20        Entered 02/14/20 09:26:19            Page 13 of 19                  l
                                                                                                                                 f
                Name of Creditor         Last 4 Digits of Account Description of Collateral (Address, Vehicle,                   !
                                                                                                                                 '
           2. , - - - - - - - ~
                                         No.
                                             • • • • ~----~ l     etc.)                                                          I




                                             ••••
                                                                                                                                 l
           3.

                                                            I
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 l'.S.C.


      4.1 Applicability Of Post-Petition Interest.
                                                                                      ~   507 and 11 U.S.C.



         The Chapter 13 Standing Trustee's fees and all allowed priority claims, including domestic support
                                                                                                              ~   1322(a)(-I)]

                                                                                                                                 !
                                                                                                                                 I
                                                                                                                                 I

         obligations other than those treated in Section 4.4, will be paid in full without post-petition interest.


                                                                                                                                 I
         If the court determines the Debtor is solvent or is to be treated as solvent under this Chapter 13 Plan,
         the Court may order post-petition interest be paid on claims.
         If this Chapter 13 Plan proposes to pay post-petition interest on priority claims because the Debtor is                 !
         being treated as if he or she were solvent, then interest shall be paid, if applicable, as follows: 18%
         interest per annum to creditors holding priority and general unsecured, municipal tax claims; 12%                       i
         interest per annum to the State of Connecticut Department of Revenue Service's priority and general
         unsecured state tax claims; and, _ _% interest per annum to the Internal Revenue Service's
         priority and general unsecured federal tax claims.
                                                                                                                                 i
                                                                                                                                 f
                                                                                                                                 f,




                                                                                                                                 I
      4.2 Trustee's Fees.
         The Chapter 13 Standing Trustee's fees are governed by statute and may change during the course of
         the case but are estimated to be 10% of plan payments.                                                                  I'.



      4.3 Administrative Attorney's Fees.            • PRO BONO             I.//fr
         Total Fees:               Total Expenses:               Paid Prior to Confirmation: Balance Due:

         ~I-~l~I- ~ ~ - - ~ - ~                         (Fees and Expenses)
         Total Allowance Sought:
                                        ~-------~
         Payable                         [Check one] D Through this Chapter 13 Plan
                                                     D Outside of this Chapter 13 Plan
         Payable                            [Check one]              D Through this Chapter 13 Plan
                                                                     D Outside of this Chapter 13 Plan
         Payable                            [Check one]              D Through this Chapter 13 Plan
                                                                     D Outside of this Chapter 13 Plan
         Attorneys shall file applications for allowance of compensation and reimbursement of expenses
         pursuant to 11 U.S.C. § 330 if the total allowance sought exceeds $4,000.00 before confirmation of
         this Chapter 13 Plan. The Court will consider allowance of compensation and reimbursement of
         expenses without such an application if the total allowance sought equals or is less than $4,000.00.

      4.4 Domestic Support Obligation(s).
        ~None. If "None" is checked, the rest of this subpart need not be completed or reproduced.




                                                      Page 13 ofl7
Case 19-50680       Doc 64        Filed 02/14/20        Entered 02/14/20 09:26:19    Page 14 of 19

   The allowed priority claims listed below are based on domestic support obligations,
   including domestic support obligations that have been assigned to or are owed to a
   governmental unit and will be paid less than the full amount of the claim under 11 U.S.C.
   § 1322(a)(4).
   D There are domestic support obligations.
   If this Chapter 13 Plan proposes less than full payment of a domestic support obligation then
   payments in this section shall be for a term of 60 months. See, 11 U.S.C. § 1322(a)(4). If the Debtor
   has domestic support obligations, use only the initials of minor children and do not list confidential
   information.

   1. Name of Creditor:   I                                                                           I
   Proof of Claim Number:     I                     I
  D   Current and paid outside of this Chapter 13 Plan.
  D   Not Current, and to be paid under this Plan as follows:

   2. Name of Creditor:   I                                                                           I
   Proof of Claim Number:     I                     I
  D   Current and paid outside of this Chapter 13 Plan.
  D   Not Current, and to be paid under this Plan as follows:

   3. Name of Creditor:   I                                                                           I
   Proof of Claim Number:     I                     I
  D   Current and paid outside of this Chapter 13 Plan.
  D   Not Current, and to be paid under this Plan as follows:

4.5 Priority Claims.
   ~None.If "None" is checked, the rest of this subpart need not be completed or reproduced
    This Chapter 13 Plan may provide for less than full payment of all claims entitled to priority under
    11 U.S.C.§ 507(a)(l)(b) only if the Chapter 13 Plan provides that all of the Debtor's projected
    disposable income for a 5-year period beginning on the date that the first payment is due under this
    Chapter 13 Plan will be applied to make payments under the Chapter 13 Plan. This Chapter 13 Plan
    treats claims entitled to priority pursuant to 11 U.S.C. § 507 and 11 U.S.C. § 1322(a)(4), as follows:

   1. Name of Creditor:
   Proof of Claim Number:
   Total Due:
   Amount of Principal Due:
   Amount of Interest Due:
   Interest to be Paid Through Chapter 13 Plan?          D Yes D No      Interest Rate:




                                              Page 14 of 17
      Case 19-50680       Doc 64        Filed 02/14/20     Entered 02/14/20 09:26:19        Page 15 of 19


         2. Name of Creditor:   I                                                                I
         Proof of Claim Number:     J
                                                          I
         Total Due:                       I                              I
         Amount of Principal Due:         I                              I
         Amount of Interest Due:          I                              I
         Interest to be Paid Through Chapter 13 Plan?         •    Yes   • No   Interest Rate:
                                                                                                     I
         3. Name of Creditor:   I                                                                I
         Proof of Claim Number:     I                     I
         Total Due:                       I                              I
         Amount of Principal Due:         I                              I
         Amount of Interest Due:          I                              I
         Interest to be Paid Through Chapter 13 Plan?         •    Yes   • No   Interest Rate:

V.                    TREATMENT OF lJNSECURED NON-PRIORITY CREDITORS

      5.1. Unsecured Non-Priority Claims, Dividend To Be Paid.
         D None. If "None" is checked,  the rest of this subpart need not be completed or reproduced.
         Through this Chapter 13 Plan the Debtor proposes to pay the general unsecured creditors
         holding claims totaling:

                                               \~ 4 1 B0/2.~7
         a dividend of    ~_S"
                            __~_..____
                                  :.  I ~ - - - - over a period of                     '------Z-_4-
                                                                                                 __I months.
      If the Debtor is being treated as solvent under this Chapter 13 Plan (so that unsecured creditors receive
      100% of their claims plus interest), the interest rate to be paid to unsecured, non-tax claims is
      ~ % per annum.

VI.                      EXECUTOR\' CONTRACTS AND UNEXPIRED LEASES

        ~one.      If "None" is checked, the rest of this section need not be completed or reproduced.
         D The Debtor is seeking to assume or reject executory contracts or unexpired leases in this
            Plan pursuant to 11 U.S.C. § 365. The details of the executory contract and/or unexpired
            lease the Debtor is seeking to assume and/or reject is set forth below.
         D Assumed Contracts or Leases. The Debtor shall make current installment payments or
            lease payments as specified below, subject to any contrary Court order or rule. Arrearage
            payments will be disbursed by the Chapter 13 Standing Trustee pursuant to the
            confirmation order.




                                                    Page 15 ofl7
      Case 19-50680 Doc 64 Filed 02/14/20 Entered 02/14/20 09:26:19 Page 16 of 19
         Name of Creditor  Description of Current Installment   Amount of      Treatment of
                                               Payment        Arrearage to be Arrearage (Refer
                          Leased Property
                                                                               to Other Plan
                           or Executory                            Paid          Section if
                             Contract                                           Applicable)


         I                   11                  I $1                 I $1                      11           I
         Proof of Claim
         Number:                                   To be paid by         To be disbursed
                                                   Debtor.               by Trustee.
         I                   I
         I                   11                  I $1                 I $1                      11           I
         Proof of Claim
         Number:                                   To be paid by         To be disbursed
                                                   Debtor.               by Trustee.
         I                   I
         I
                             II                  I $1                 I $1                      II           I
         Proof of Claim
         Number:                                   To be paid by         To be disbursed
                                                   Debtor.               by Trustee.
         I               I
        D Rejected Contracts or Leases
                                               Description of Leased Property or Estimated Claim to Be
                  Name of Creditor
                                                      Executory Contract          Treated in Section V


                                                                                     I                      I

                                                                                     I                      I

                                                                                     I                      I
        Notice of Proof of Claim Bar Date:
        The counter-party to a rejected contract or rejected lease shall file a proof of claim within thirty (30)
        days after entry of an order confirming this Chapter 13 Plan.

VII                               NON-STANDARD PLAN PROVISIONS

       ~None. If "None" is checked, the rest of this section need not be completed or reproduced
                                                                                     ~;
                                                                                     r--

        Non-standard provisions must be set forth below, or in an attachment. ~~n-indard
        provision is a provision not otherwise included in the Local Form Cha~~13 man of11
        deviating from it. Non-standard provisions set out elsewhere in this Cffl~r 1~lan~ void.
                                                                                 ,_ '.:l>   -        ;




                                                   Page 16ofl7
       Case 19-50680       Doc 64     Filed 02/14/20       Entered 02/14/20 09:26:19       Page 17 of 19

         PURSUANT TO 11 U.S.C. § 1327(b), PROPERTY OF THE ESTATE WILL VEST
    IN THE DEBTOR UPON ENTRY OF AN ORDER CONFIRMING THIS CHAPTER 13 PLAN.

 I declare that the information set forth in the foregoing Chapter 13 Plan is true and correct and is sworn to
 under penalty of perjury. By signing and filing this document each Debtor certifies that the wording
 and order of the provisions in this Chapter 13 Plan are identical to those contained in the
 Connecticut Local Form Chapter 13 Plan and that this Chapter 13 Plan contains no non-standard
               ther than those set out in Section VII.



                                                         (Joint Debtor Signature)



     Debtor (Type Name)
                                    2/4-/
                                     ' , Date
                                                 20   !!
                                                            Joint Debtor (Type Name)
                                                                                        II~ - - - - - - ~
                                                                                                   Date




  Attorney with permission to            Date
    sign on Debtor's behalf
[Note: Each attorney signature on this document is subject to Fed.R.Bankr.P. 9011.]




Note: An original document with the Debtor's inked signature must be maintained by Debtor's attorney.




                                                                      zI =8   'v tl I 911 OlOl




                                                    Page 17 ofl7
       •    Case 19-50680                Doc 64         Filed 02/14/20            Entered 02/14/20 09:26:19                             Page 18 of 19
1/23/2020                                                                    CTB Live Database Area


                                              19-50680 Daniel Thomas Guilfoile
                              Case type: bk Chapter: 13 Asset: Yes Vol: v Chief: Julie A. Manning
                                     Date filed: 05/17/2019 Date of last filing: 0 l /2 l /2020
                                                 Debtor dismissed: 06/05/2019



                                                                      Creditors

                                 Aquarion Water
                                 Attn: President/Manager                                                          (9052155)
                                 Box 36664                                                                        (er)
                                 Portland, ME 04104
                                 Capital One Auto Finance
                                 Attn: President/Manager                                                          (9052154)
                                 7933 Preston Road                                                                (er)
                                 Plano, TX 75024
                                 Capital One Auto Finance, a division of Capital On
                                 AIS Portfolio Services, LP
                                                                                                                  (9054493)
                                 Attn: Rejoy Nalkara
                                                                                                                  (er)
                                 4515 N Santa Fe Ave. Dept. APS
                                 Oklahoma City, OK 73118
                                 Capital One Auto Finance, a division of Capital On
                                                                                                                  (9055046)
                                 P.O. Box 4360
                                                                                                                  (er)
                                 Houston, TX 77210
                                 Ferris Development Group, LLC
                                 c-o Brian R. Charville                                                           (9125865)
                                 325 Donald Lynch Blvd., Ste. 200                                                 (er)
                                 Marlborough, MA 01752
                                 LVNV Funding, LLC
                                 Resurgent Capital Services                                                       (9055184)
                                 PO Box 10587                                                                     (er)
                                 Greenville, SC 29603-0587
                                 MERRICK BANK
                                 Resurgent Capital Services                                                       (9061769)
                                 PO Box 10368                                                                     (er)
                                 Greenville, SC 29603-0368
                                 Ocwen Loan Servicing                                                       lti003~0i08
                                                                                                   Jf1,·',!!')_
                                                                                                  _....          :'.11.ltl~-t~'
                                                                                                        V!..t.--5.-."i~               'S''"
                                                                                                                                        HJ
                                 Attn: President/Manager                                           !       l r", i ,.ft) · ~ -1 • ~
                                                                                             .•t llf!O:) ,,.,.,.~, ,_:, ..••, -· ,, 1 )!ti3 k:
                                                                                                                                    1   ., •   -~



                                 1661 Worthington Road                                                            (er)
                                 West Palm Beach, FL 33409                                     z 1 =a -v ti 1 93:J oznz
                                 PHH Mortgage Services
                                 Attn: President/Manager                                               G=iJofj~)
                                 1 Mortgage Way                                                               (er)
                                 Mt. Laurel, NJ 08054
                                 Town of Fairfield                                                                (9052156)
https://ecf.ctb. us courts .gov/cgi-bin/CreditorQry.pl?673679463439033-L_1_ 0-1                                                                         1/2
'--~
1/23/2020
            Case 19-50680                Doc 64            Filed 02/14/20         Entered 02/14/20 09:26:19
                                                                             CTB Live Database Area
                                                                                                                                Page 19 of 19

                                 Tax Collector                                                             (er)
                                 Attn: President/Manager
                                 611 Old Post Road
                                 Fairfield, CT 06824

                                 U.S. Bank National Association, as Trustee for Ass
                                 c-o Linda St. Pierre, Esq.
                                                                                                           (9107723)
                                 McCalla Raymer Leibert Pierce, LLC
                                                                                                           (er)
                                 50 Weston Street
                                 Hartford, CT 06120

                                 United Illuminating
                                 c-o Nair & Levin                                                          (9052158)
                                 707 Bloomfield Ave.                                                       (er)
                                 Bloomfield, CT 06002

                                 United Illuminating
                                 Attn: President/Manager                                                   (9052157)
                                 PO Box 9230                                                               (er)
                                 Chelsea, MA 02150



                                     I                        PACER Service Center                                      I
                                     I                           Transaction Receipt                                    I
                                     I                              01/23/2020 13:27:44                                 I
                                      PACER                                     Client
                                      Login:
                                                      nantucket0914:6054312:0II
                                                                                Code:            I                      I
                                      Description: !creditor List                  ISearch       19-50680 Creditor
                                                                                   : Criteria:   Type: All
                                      Billable
                                      Pages:         11,                           IEJlo.,o                             I




                                                                                                                                  \ };i"' 0.-:!v(Jftl'3

                                                                                                                            ,., ,3NN6
                                                                                                                         lnr'\\_\            ;!Q ~?~~,\:~-
                                                                                                                                    ,,,.,. "·-..1s '"' " ;,;---:1 ;.:
                                                                                                                  .!..l:lf\0~ ;.~Jd11s::•,f'i ·" " ·' ---- .
                                                                                                                                                                 "1 r




                                                                                                                     zI :8        '-J ti \ 911 UZOI

                                                                                                                               031\::\

https://ecf. ctb. uscourts.gov/cgi-bin/CreditorQry. pl?673679463439033-L_ 1_0-1                                                                                         2/2
